In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kangs County (McLeod, J.), dated May 20, 1998, which, upon a fact-finding order of the same court, dated April 22, 1998, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of resisting arrest and obstruction of governmental administration, adjudged her to be a juvenile delinquent and placed her on probation for a period of one year. The appeal brings up for review the fact-finding order dated April 22, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that the evidence is legally insufficient to support the adjudication is unpreserved for appellate review (cf., CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250-252). In any event, viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant knowingly and intentionally resisted an authorized arrest (see, Penal Law § 205.30; Family Ct Act 342.2 [2]). Moreover, upon the exercise of our factual review power, we are satisfied that the adjudication was not against the weight of the evidence (cf., CPL 470.15 [5]). Bracken, J. P., O’Brien, Thompson and Sullivan, JJ., concur.